Citation Nr: 1423283	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to left maxillary sinusitis with postoperative retention cyst resection.

2.  Entitlement to a compensable disability rating for left maxillary sinusitis with postoperative retention cyst resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
The Veteran testified before the undersigned Veterans Law Judge at a July 2013 Travel Board hearing.  A transcript is associated with the claims file.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record does not contain an adequate examination regarding the nature and etiology of any current sleep apnea.  The January 2008 and February 2008 VA examiners did not review the claims file, and the October 2009 VA examiner failed to provide an adequate rationale.  

The Board also finds that a new examination is warranted for the Veteran's service-connected sinusitis disability based on a review of the record including his hearing testimony.  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, the Physical Therapy Institute of Illinois, and Loyola Medical Center dated since January 2011.

2. Second, schedule the Veteran for any examination by an appropriate examiner regarding the nature and etiology of any sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file. 

The examiner MUST provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea that had its onset during, or is otherwise etiologically related to, his active service, to include an April 1998 surgery to remove a left maxillary mass; 

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea is proximately due to or a result of the Veteran's left maxillary sinusitis with postoperative retention cyst resection; and

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea is chronically aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's left maxillary sinusitis with postoperative retention cyst resection.

The examiner MUST consider:

i) the Veteran's report in his November 2011 substantive appeal that he recalled experiencing symptoms in service as early as 1991; 

ii) a May 1993 STR wherein the Veteran reported that his recurring cough began eight years prior, a February 1995 STR wherein the Veteran reported that he began noticing mild congestion and a diurnal cough in the morning around December 1994, and a February 1996 STR wherein the Veteran reported that he began experiencing periods of increased coughing with phlegm four years prior;

iii) the Veteran's report during a January 2008 VA examination that he could not breathe through his nose at night or in the morning due to symptoms that began in 1996 and gradually recurred; 

iv) the Veteran's report during his July 2013 Travel Board hearing that in 1996 while on a trip people woke him because he was snoring irregularly (see Transcript of Record pp. 17-18).

v) August 1997 and October 1997 STRs that indicate the Veteran was assessed with postnasal drip causing a dry chronic cough secondary to sinusitis;

vi) June 1999 and July 1999 VA treatment records that indicate the Veteran complained of a dry cough and stuffy nose at night and headache;

vii) the January 2008 VA examiner's indication that the middle meatus was unable to be visualized in the right nose and that polyps were noted in the left nose middle meatus; 

viii) the January 2008 VA examiner's opinion that the Veteran had sleep apnea that was likely due to tonsillar hypertrophy or weight gain; 

ix) the January 2008 VA examiner's opinion that the Veteran had a nasal obstruction that may be due to allergic rhinitis and nasal polyps;

x) the Veteran's report during his July 2013 Travel Board hearing that a sleep specialist had told him that removing his tonsils would not help (see Transcript of Record p. 20);

xi) a March 2008 VA treatment record noting that the Veteran was a possible candidate for surgery to lessen his obstruction;

xii) an April 2008 pulmonary function test that revealed a mild obstructive defect; 

xiii) the Veteran's report during the October 2009 VA examination and during his July 2013 Travel Board hearing that VA physicians suspected that chronic sinusitis was underlying sleep apnea (see Transcript of Record pp. 29-30); 

xiv) the October 2009 VA examiner's opinion that there is no clinical relationship between chronic sinusitis and sleep apnea and nothing indicates that they are related here; and

xv) an August 2002 VA examination that indicates the Veteran had 50 percent air entry obstruction into his right nose and no air entry obstruction in his left nose.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

The examiner MUST provide the basis for any diagnosis AND a complete medical explanation for any opinion.

3. Third, schedule the Veteran for an examination by an appropriate examiner to determine the current severity of the Veteran's left maxillary sinusitis with postoperative retention cyst resection.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner should indicate which symptoms are attributable to any sleep apnea, to any nonservice-connected gastroesophageal reflux disease (GERD), or to the Veteran's service-connected left maxillary sinusitis with postoperative retention cyst resection.  If the examiner is unable to attribute a particular symptom to only one diagnosis or disability, the examiner should provide an explanation.  The examiner should provide an opinion regarding the relationship, if any, between the Veteran's nonservice-connected GERD and his service-connected left maxillary sinusitis.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



